Exhibit 10.4
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is entered into as of
September 12, 2008, by and between The Advisory Board Company (the “Company”)
and Frank J. Williams (“Executive”). This Agreement replaces and supersedes the
Employment Agreement, dated as of October 25, 2001, between the Company and
Executive, effective as of the Commencement Date (as defined in Section 1(a)).
     1. Duties and Scope of Employment.
          (a) Positions and Duties. Effective as of September 1, 2008 (the
“Commencement Date”), Executive ceased serving as the Company’s Chief Executive
Officer and became the Company’s Executive Chairman, an executive officer of the
Company. As of the Commencement Date, Executive continued to serve as Chairman
of the Board of Directors of the Company (the “Board”). Executive’s duties as
Executive Chairman include leadership, and presiding at meetings, of the Board,
and advising and working closely with the Chief Executive Officer concerning the
activities of the Company, including activities focused on improving the
business climate for the Company around the world and enhancing relationships
with the Company’s key members, strategic partners and investors, and such other
duties consistent with his position as may be reasonably assigned to him.
          (b) Board Membership. Executive continued to serve as Chairman of the
Board of Directors (the “Board”) as of the Commencement Date. At each annual
meeting of the Company’s stockholders during the Term (as defined in Section 2),
the Board shall nominate Executive to serve as a member of the Board and,
subject to Executive’s election to the Board, the Board shall elect Executive as
Chairman of the Board. Executive’s service as a member of the Board shall be
subject to any required stockholder approval. Upon the termination of
Executive’s employment for any reason, unless otherwise requested by the Board,
Executive shall tender his resignation from the Board (and all other positions
held at the Company and its affiliates) effective as of the end of Executive’s
employment, and Executive will, at the Board’s request, execute and deliver any
documents necessary to reflect his resignation.
          (c) Obligations. Executive shall devote such portion of his business
time and efforts to the rendition of services to the Company as is mutually
agreed upon by the Board, Executive and the Executive Chairman, and he shall use
good faith efforts to discharge Executive’s obligations under this Agreement to
the best of Executive’s ability. During the period commencing on the
Commencement Date and continuing through the first anniversary thereof (the
“First Period”), it is anticipated that Executive shall devote at least 32 hours
per week on average to the Company, it being understood and agreed that
Executive, the Board and the Chief Executive Officer shall determine on or about
the first anniversary of the Commencement Date the number of hours on average
Executive shall devote to the Company during the period commencing on or about
the first anniversary of the Commencement Date and continuing through the second
anniversary of the Commencement Date (the “Second Period”). Executive shall be
permitted to engage in other activities as disclosed to the Board from time to
time, so long as such activities do not interfere, and are consistent, with his
duties and obligations to the Company.
     2. Term. The term of employment of Executive by the Company pursuant to
this Agreement shall commence on the Commencement Date and, unless earlier
terminated pursuant to Section 7, shall end on the later of (x) August 31, 2010
or (y) the date of the Company’s 2010 annual meeting of stockholders (the
“Term”).
     3. Compensation.
          (a) Base Salary. As of the Commencement Date and during the First
Period, the Company shall pay Executive an annual salary of $400,000 as
compensation for his services (such annual salary, as is then effective, “Base
Salary”), payable in installments in accordance with the Company’s payroll
schedule from time to time (less any deductions required for Social Security,
state, federal and local withholding taxes, and any other authorized or mandated
similar withholdings). The Base Salary shall be reviewed by the Board and/or the
Compensation Committee of the Board (the “Committee”) on or about

 



--------------------------------------------------------------------------------



 



the first anniversary of the Commencement Date and shall be subject to
adjustment upon mutual agreement of the Committee and Executive to reflect the
number of hours on average Executive shall devote to the Company and Executive’s
duties and responsibilities to the Company during the Second Period and such
other factors deemed appropriate by the Committee and Executive.
          (b) Annual Incentive Bonus. Executive shall be eligible to earn a
bonus based upon Executive’s achievement of performance objectives set by the
Committee after consultation with Executive. Executive’s annual incentive bonus
target on account of the First Period is $350,000. The actual incentive bonus
payable to Executive shall be based upon criteria established and approved by
the Board and/or the Committee in its sole discretion, which need not be
objective performance criteria, and may be less than (including zero) or greater
than the annual incentive bonus target for such period. Executive may also
receive special bonuses in additional to his annual bonus eligibility at the
discretion of the Committee.
          (c) Additional Compensation. At appropriate times hereafter, the Board
and/or the Committee shall consider, after consultation with Executive, granting
additional equity-based compensation to Executive that reflects Executive’s
duties and responsibilities to the Company and the number of hours on average
Executive shall devote to the Company during calendar year 2009 and such other
factors deemed appropriate by the Board and/or the Committee. Executive confirms
and acknowledges that any other elements of compensation, including, without
limitation, grants of equity-based compensation, are provided at the sole
discretion of the Board and/or the Committee, which also shall have the sole
discretion to determine the terms, amount and frequency of any such other
elements of compensation.
          (d) Board Service. Unless otherwise specifically approved by the
Board, Executive shall not receive separate or additional compensation for
service on the Board or for service in any other capacity to the Company and/or
any Subsidiary.
     4. Employee Benefits. During the Term, Executive shall be eligible to
participate in all benefit plans, policies and arrangements that are applicable
to other senior executives of the Company, as such plans, policies and
arrangements may exist from time to time.
     5. Expenses. The Company shall reimburse Executive for all reasonable and
necessary business expenses incurred by him in the performance of his duties
hereunder, in accordance with its policies, and provided they are documented in
a form satisfactory to the Internal Revenue Service and consistent with Company
policy with respect to such expenses. In addition, the Company agrees, subject
to the Board’s approval, to reimburse Executive for membership fees and other
reasonable expenses incurred with respect to Executive’s participation in
professional development, community and business-related organizations.
     6. Compliance With Other Agreements. Executive and the Company are parties
to a Non-Competition Agreement dated as of October 25, 2001, which is hereby
affirmed and incorporated herein in its entirety by this reference (as such may
be amended from time to time, the “Non-Competition Agreement”).
     7. Termination.
          (a) Death or Disability. Executive’s employment shall terminate
immediately upon his death or Disability. For purposes of this Agreement,
“Disability” means any physical or mental disability or incapacity that can be
expected to result in Executive’s death or that has rendered Executive unable to
carry out Executive’s duties and obligations to the Company for a period of 90
consecutive days or for shorter periods aggregating to 120 days (whether or not
consecutive) during any consecutive 12 months of the Term. The Company, at its
expense, may retain a physician reasonably acceptable to Executive to confirm
the existence of such disability or incapacity.

2



--------------------------------------------------------------------------------



 



          (b) Termination by the Company With Cause. The Board, on behalf of the
Company, may terminate Executive’s employment with Cause upon written notice to
Executive of the alleged act or omission constituting Cause, which notice shall
set forth in reasonable detail the reason or reasons that the Board believes
Executive is to be terminated for Cause. For purposes of this Agreement, “Cause”
means the occurrence of any one or more of the following events: (i) any willful
act or willful omission (other than as a result of Disability) that represents a
breach of any of the terms of this Agreement to the material detriment of the
Company; (ii) Executive’s conviction of, or plea of nolo contendere to, a felony
(other than a traffic infraction); or (iii) the commission by Executive of a
material act of fraud, theft or dishonesty against the Company. If an event
described in clause (i) of the preceding sentence is reasonably capable of being
cured, (A) Executive shall be given 45 days from the date of such written notice
to effect a cure of such alleged act or omission constituting Cause which, upon
such cure to the reasonable satisfaction of the Board, shall no longer
constitute a basis for Cause, and (B) Executive shall be given an opportunity to
make a presentation to the Board (accompanied by counsel or other
representative, if Executive so desires) at a meeting of the Board held promptly
following such 45-day cure period if the Board intends to determine that no cure
has occurred. At or following such meeting, the Board shall determine whether or
not to terminate Executive with Cause and shall notify Executive of its
determination and the effective date of such termination (which date may be no
earlier than the date of the aforementioned Board meeting). For purposes hereof,
no act or omission shall be deemed “willful” if it was done with a good faith
belief that it was in the best interests of the Company.
          (c) Termination by Executive With Good Reason. Executive may terminate
Executive’s employment with the Company with Good Reason upon written notice to
the Company of the alleged act or omission constituting Good Reason, which
notice shall set forth in reasonable detail the reason or reasons that Executive
believes his employment is to be terminated for Good Reason. For purposes of
this Agreement, “Good Reason” means, without Executive’s written consent, (i) a
reduction of Executive’s Base Salary other than as provided in or contemplated
by Section 3(a), (ii) Executive is no longer the Executive Chairman of the
Company or (iii) in the event of a Change of Control (as defined in
Section 11(b)), Executive is no longer serving on the board of directors or
similar governing body of the successor to the Company’s business or assets,
except in each case on account of removal from the Board for cause pursuant to a
vote of the stockholders of the Company or due to Executive’s resignation from,
or refusal to stand for reelection to, the Board, or (iv) any material breach by
the Company of any of the material terms of this Agreement; provided, however,
that for any of the foregoing to constitute Good Reason, Executive must provide
written notification of such event or condition constituting Good Reason within
90 days after Executive knows of the occurrence of any such event or condition,
and the Company shall have 60 days from the date of receipt of such written
notice to effect a cure of the event or condition constituting Good Reason, and,
upon cure thereof by the Company, such event or condition shall no longer
constitute Good Reason.
          (d) Termination by the Company Without Cause or by Executive Without
Good Reason. The Company may terminate Executive’s employment without Cause at
any time upon 60 days’ written notice to Executive. Executive may terminate
Executive’s employment without Good Reason upon 60 days’ written notice to the
Company.
     8. Effect of Termination.
          (a) Accrued Obligations. The Company shall pay all Accrued Obligations
(as defined in Section 11(a)) to Executive (or Executive’s estate, in the case
of termination of Executive’s employment on account of death) within 30 days
following the effective date of the termination of Executive’s employment (the
“Termination Date”).
          (b) Equity Awards.
          (i) Death or Disability. In the event Executive’s employment is
terminated due to Executive’s death or Disability, all restricted stock units,
shares of restricted Company common

3



--------------------------------------------------------------------------------



 



stock, options to purchase Company common stock, and other equity awards granted
to Executive by the Company (collectively, “Equity Awards”) shall become vested
in full as of the day immediately preceding the Termination Date (and, in the
case of options, shall be exercisable until the earlier of the expiration of
such Equity Awards or the first anniversary of the Termination Date).
          (ii) Termination by the Company Without Cause or by Executive with
Good Reason. In the event Executive’s employment is terminated by the Company
without Cause or by Executive with Good Reason, all Equity Awards shall become
vested as of the day immediately preceding the Termination Date (and, in the
case of options, shall be exercisable until the earlier of the expiration of
such Equity Awards or the first anniversary of the Termination Date).
          (c) Severance. In the event of Executive’s “separation from service”
with the Company (as defined in Treas. Reg. § 1.409A-1(h)) due to a termination
of Executive’s employment by the Company without Cause or by Executive with Good
Reason, Executive will receive an amount equal to one hundred fifty percent
(150%) of Executive’s then-current Base Salary for 12 full calendar months in a
single lump sum within 38 days after the date of such separation from service.
In addition, for a period of 18 months after the date of Executive’s separation
from service, the Company shall continue to provide medical, dental and vision
care and life insurance benefits to Executive and/or Executive’s family at least
equal to those which would have been provided to them in accordance with
Section 4, provided that Executive agrees to elect COBRA coverage to the extent
available under the Company’s health insurance plans (and the Company shall
reimburse the cost of any premiums for such coverage on an after-tax basis).
          (d) Required Delay. In the event that any compensation with respect to
Executive’s termination is “deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations promulgated thereunder (“Section 409A”), the stock of the
Company (or any of its affiliates) is publicly traded on an established
securities market or otherwise, and Executive is determined to be a “specified
employee,” as defined in Section 409A(a)(2)(B)(i) of the Code, payment of such
compensation shall be delayed as required by Section 409A.  Such delay shall
last six months from the date of Executive’s termination, except in the event of
Executive’s death.  Within 30 days following the end of such six-month period,
or, if earlier, Executive’s death, the Company will make a catch-up payment to
Executive equal to the total amount of such payments that would have been made
during the six-month period but for this Section 8(e).  Such catch-up payment
shall bear simple interest at the prime rate of interest as published by the
Wall Street Journals’ bank survey as of the first day of the six month period,
which such interest shall be paid with the catch-up payment.  Wherever payments
under this Agreement are to be made in installments, each such installment shall
be deemed to be a separate payment for purposes of Section 409A.
     9. Conditions to Receipt of Severance; No Duty to Mitigate; Non-Exclusivity
of Rights.
          (a) Waiver and Release Agreement. In consideration of the severance
payments and other benefits described in Section 8(c), to which severance
payments and benefits Executive would not otherwise be entitled, and as a
precondition to Executive becoming entitled to such severance payments and other
benefits under this Agreement (other than on account of Executive’s death),
Executive agrees to execute and deliver to the Company within 30 days after the
applicable date of Executive’s separation of service a Waiver and Release
Agreement in the form attached hereto as Appendix A (the “Release”) and not
revoking it during the revocation period provided therein. The timing of
severance payments under Section 8(c) shall be further governed by the following
provisions:
          (i) In any case in which the Release (and the expiration of any
revocation rights provided therein) could only become effective in a particular
tax year of Executive, payments conditioned on execution of the release shall be
made within 10 days after the Release becomes effective and such revocation
rights have lapsed.

4



--------------------------------------------------------------------------------



 



          (ii) In any case in which the Release (and the expiration of any
revocation rights provided therein) could become effective in one of two taxable
years of Executive depending on when Executive executes and delivers the
Release, payments conditioned on execution of the Release shall be made within
10 days after the Release becomes effective and such revocation rights have
lapsed, but not earlier than the first business day of the later of such tax
years.
If Executive fails to execute and deliver the Release within 30 days after
Executive’s separation from service, or if Executive revokes such Release as
provided therein, the Company shall have no obligation to provide any of the
severance payments or other benefits provided in Section 8(c).
          (b) No Duty to Mitigate. Executive shall not be required to mitigate
the amount of any payment contemplated by this Agreement, nor shall any earnings
that Executive may receive from any other source reduce any such payment.
          (c) Non-Exclusivity of Rights. Nothing in this Agreement shall prevent
or limit Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company and for which Executive may qualify,
nor shall anything herein limit or otherwise affect such rights as Executive may
have under any other contract or agreement with the Company at or subsequent to
the Termination Date, which shall be payable in accordance with such plan,
policy, practice or program or contract or agreement, except as explicitly
modified by this Agreement.
     10.  Certain Additional Payments.
          (a)  In the event it shall be determined that any payment, benefit or
distribution by the Company (or any other payor described in Treas. Reg. Sec.
1.280G-1, Q&A 10) to Executive or for Executive’s benefit (a “Payment”) would be
subject to the excise tax (the “Excise Tax”) imposed under Section 4999 of the
Code, Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that, after payment by Executive of all taxes (and
any interest or penalties imposed with respect to such taxes), including any
income and employment taxes and Excise Taxes imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon such Payments. Notwithstanding the foregoing provisions of this
Section, if it shall be determined that Executive is entitled to a Gross-Up
Payment, but that the portion of the Payments that would be treated as
“parachute payments” under Section 280G of the Code does not exceed $50,000,
then no Gross-Up Payment shall be made to Executive and the amounts payable
under Section 8(c) shall be reduced so that the Payments, in the aggregate, are
reduced to the Safe Harbor Amount. The “Safe Harbor Amount” is the greatest
amount of payments in the nature of compensation that are contingent on a Change
in Control for purposes of Section 280G of the Code that could be paid to
Executive without giving rise to any Excise Tax. If the reduction of the amounts
payable under Section 8(c) would not result in a reduction of the Payments to
the Safe Harbor Amount, no amounts payable under this Agreement shall be reduced
pursuant hereto and a Gross-Up Payment shall be made to Executive.
          (b) All determinations required to be made under this Section 10,
including whether a Gross-Up Payment or reduction is required and the amount of
any Gross-Up Payment or reductions of Payments, shall be made by a nationally
recognized certified public accounting firm that shall be designated by the
Company and reasonably acceptable to Executive (the “Accounting Firm”). The
Accounting Firm shall provide detailed supporting calculations both to the
Company and Executive within 15 business days of the receipt of notice from
Executive that there has been a Payment or such earlier time as is requested by
the Company or Executive. All fees and expenses of the Accounting Firm shall be
borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section, shall be paid by the Company to Executive within five business
days of the receipt of the Accounting Firm’s determination and in any event not
later than the last day of the calendar year after the calendar year in which
the applicable Excise Tax is paid. If the Accounting Firm determines that no
Excise Tax is payable by Executive or that a reduction is required, it shall so
indicate to Executive in writing.

5



--------------------------------------------------------------------------------



 



          (c) Any determination by the Accounting Firm shall be binding upon the
Company and Executive (absent manifest error), provided that, in the event that
Executive’s tax advisor delivers to the Accounting Firm and the Company a
written opinion that the actual Excise Tax payable by Executive is greater than
the Excise Tax amount initially determined by the Accounting Firm by reason of
(i) manifest error, (ii) any Payment the existence or amount of which could not
have been, or was not, determined or known at the time the Excise Tax was
initially determined or (iii) any determination, claim or assertion made by any
tax authority that the actual Excise Tax is greater than the amount initially
determined by the Accounting Firm, then, in any such case, the Accounting Firm
shall recalculate the amount of the Excise Tax and any required (or additional)
Gross-Up Payment.  Any such additional calculation or determination shall be
performed consistent with this Section 10.
          (d) Executive shall notify the Company in writing of any written claim
by the Internal Revenue Service that, if successful, would require the payment
by the Company of a Gross-Up Payment.  Executive shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid.  Executive shall not pay such claim prior to the expiration of the 30-day
period following the date on which Executive gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due).  If the Company notifies Executive in writing
prior to the expiration of such period that the Company desires to contest such
claim, Executive shall (i) give the Company any information reasonably requested
by the Company relating to such claim, (ii) take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including accepting legal representation with respect to such
claim by an attorney reasonably selected by the Company, (iii) cooperate with
the Company in good faith in order effectively to contest such claim, and
(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that (A) the Company shall bear and pay directly all
costs and expenses (including additional income taxes, interest and penalties)
incurred in connection with such contest, and shall indemnify and hold Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest or penalties) imposed as a result of such representation and payment of
costs and expenses, and (B) Executive’s obligation to cooperate with the Company
shall not require Executive to take any action, or forego taking any action,
that would have an adverse effect on Executive’s overall tax position.
          (e) Notwithstanding anything in this Agreement to the contrary, in no
event shall any payment by the Company pursuant to this Section 10 be made later
than the end of Executive’s taxable year next following Executive’s taxable year
in which Executive remits the related taxes.
     11. Definitions.  
          (a)  “Accrued Obligations” means the sum of (i) Executive’s Salary
hereunder through the Termination Date, (ii) the amount of any incentive
compensation, deferred compensation and other cash compensation accrued by
Executive as of the Termination Date, and (iii) any expense reimbursements and
other cash entitlements accrued by Executive as of the Termination Date, in each
case to the extent not previously paid.
          (b) “Change of Control” means any of the following:
          (i)  the “acquisition” by a “person” or “group” (as those terms are
used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the rules promulgated thereunder), other than
by Permitted Holders (as defined in Section 11(d)), of beneficial ownership (as
defined in Exchange Act Rule 13d-3) directly or indirectly, of any securities of
the Company or any successor of the Company immediately after which such person
or group owns securities representing 50% or more of the combined voting power
of the Company or any successor of the Company;

6



--------------------------------------------------------------------------------



 



          (ii)  approval by the stockholders of the Company of any merger,
consolidation or reorganization involving the Company, unless either (A) the
stockholders of the Company immediately before such merger, consolidation or
reorganization own, directly or indirectly immediately following such merger,
consolidation or reorganization, at least 60% of the combined voting power of
the company(ies) resulting from such merger, consolidation or reorganization in
substantially the same proportion as their ownership immediately before such
merger, consolidation or reorganization, or (B) one or more Permitted Holders
are the only stockholders of the company(ies) resulting from such merger,
consolidation, or reorganization;
          (iii)  approval by the stockholders of the Company of a transfer of
50% or more of the assets of the Company or a transfer of assets that during the
current or either of the prior two fiscal years accounted for more than 50% of
the Company’s revenues or income, unless the person to which such transfer is
made is either (A) a Subsidiary (as defined in the Company’s 2005 Stock
Incentive Plan), (B) wholly owned by all of the stockholders of the Company, or
(C) wholly owned by Permitted Holders; or
          (iv)  approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
          (c)  “Change of Control Period” means the period commencing on (i) the
earlier of (x) the date that the Board recommends to the Company’s stockholders
approval of a transaction or series of transactions that would effect a Change
of Control, (y) the date that the Board approves the execution and delivery by
the Company of a definitive agreement for a transaction or series of
transactions that would effect a Change of Control, or (z) a Change of Control,
and continuing through (ii) the close of business on the day following a Change
of Control.
          (d) “Permitted Holders” means (i) the Company, (ii) any Subsidiary, or
(iii) any employee benefit plan of the Company or any Subsidiary.
     12. Arbitration. The parties shall endeavor to settle all disputes by
amicable negotiations. Any claim, dispute, disagreement or controversy that
arises among the parties relating to this Agreement that is not amicably settled
shall be resolved by arbitration, as follows:
          (a) Any such arbitration shall be heard in the District of Columbia,
before a panel consisting of one arbitrator, who shall be impartial. Except as
the parties may otherwise agree, the arbitrator shall be appointed in the first
instance by the appropriate official in the District of Columbia office of the
American Arbitration Association or, in the event of his or her unavailability
by reason of disqualification or otherwise, by the appropriate official in the
New York City office of the American Arbitration Association. In determining the
number and appropriate background of the arbitrator, the appointing authority
shall give due consideration to the issues to be resolved, but his or her
decision as to the identity of the arbitrator shall be final. Except as
otherwise provided in this Section 12, all of the arbitration proceedings shall
be conducted in accordance with the rules of the arbitrator.
          (b) An arbitration may be commenced by any party to this Agreement by
the service of a written request for arbitration upon the other affected
parties. Such request for arbitration shall summarize the controversy or claim
to be arbitrated, and shall be referred by the complaining party to the
appointing authority for appointment of arbitrator ten days following such
service or thereafter. If the arbitrator is not appointed by the appointing
authority within 30 days following such reference, any party may apply to any
court within the District of Columbia for an order appointing an arbitrator
qualified as set forth below.
          (c) The prevailing party in any arbitration under this Section 12
shall be entitled to reimbursement from the losing party of all reasonable
attorneys’ fees and costs in connection with such arbitration. The parties
hereby expressly waive punitive damages, and under no circumstances shall an
award contain any amount that in any way reflects punitive damages.

7



--------------------------------------------------------------------------------



 



          (d) Judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.
          (e) It is intended that controversies or claims submitted to
arbitration under this Section 12 shall remain confidential, and to that end it
is agreed by the parties that neither the facts disclosed in the arbitration,
the issues arbitrated, nor the views or opinions of any persons concerning them,
shall be disclosed to third persons at any time, except to the extent necessary
to enforce an award or judgment or as required by law or in response to legal
process or in connection with such arbitration.
     13. Notices. All notices, requests, demands, and other communications
called for hereunder shall be in writing and shall be deemed given (a) on the
date of delivery if delivered personally, (b) one day after being sent by a well
established commercial overnight service, or (c) four days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:
  If to the Company:
The Advisory Board Company
Attn: Chairman of the Compensation Committee of the Board of Directors
2445 M Street, N.W.
Washington, D.C. 20037
  If to Executive:
at the last residential address known by the Company as provided by Executive in
writing.
     14. Miscellaneous.
          (a) This Agreement shall be governed by and construed in accordance
with the laws of the District of Columbia (other than its choice of laws rules).
          (b) The paragraph headings and captions contained in this Agreement
are for convenience only and shall not be construed to define, limit or affect
the scope or meaning of the provisions hereof.
          (c) This Agreement represents the entire agreement and understanding
between the parties and supersedes all prior or contemporaneous agreements
whether written or oral, as to the subject matter hereof. No waiver, alteration,
or modification of any of the provisions of this Agreement shall be binding
unless in a writing signed by duly authorized representatives of the Company and
Executive.
          (d) If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
shall continue in full force and effect without said provision.
          (e) The waiver of a breach of any term or provision of this Agreement,
which must be in writing, shall not operate as or be construed to be a waiver of
any other previous or subsequent breach of this Agreement.
          (f) All payments made pursuant to this Agreement shall be subject to
withholding of applicable taxes.
          (g) Executive acknowledges that he has had the opportunity to discuss
this matter with and obtain advice from his legal, tax and other professional
advisors, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.
          (h) This Agreement may be executed in counterparts (including by fax
or PDF), and each counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned.

8



--------------------------------------------------------------------------------



 



          (i) The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement and Executive’s employment with
the Company to the extent necessary to preserve the intended rights and
obligations of the parties.
          (j) For purposes of Section 409A, each COBRA continuation
reimbursement payment shall be considered one of a series of separate payments.
          (k) Any amount that Executive is entitled to be reimbursed under this
Agreement shall be reimbursed to Executive as promptly as practical and in any
event not later than the last day of the calendar year after the calendar year
in which the expenses are incurred, and the amount of the expenses eligible for
reimbursement during any calendar year shall not affect the amount of expenses
eligible for reimbursement in any other calendar year.
          (l)  This Agreement shall be binding upon and inure to the benefit of
(a) the heirs, executors, and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company. Any such successor of
the Company shall be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.
[Remainder of page intentionally left blank.]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement as of
the date first written above.
THE ADVISORY BOARD COMPANY

                 
By: 
   /s/ Leon D. Shapiro
 
Leon D. Shapiro       /s/ Frank J. Williams
 
Frank J. Williams    
 
  Chairman, Compensation Committee            

10



--------------------------------------------------------------------------------



 



APPENDIX A
Form of Waiver and Release Agreement
     This WAIVER AND RELEASE AGREEMENT (this “Release”) is entered into as of
[TO BE DETERMINED AT TERMINATION OF EMPLOYMENT] (the “Effective Date”), by Frank
J. Williams (the “Executive”) in consideration of severance pay and benefits
(the “Severance Payment”) provided to Executive by The Advisory Board Company, a
Delaware corporation (the “Company”), pursuant to Section 8(c) of the Employment
Agreement by and between the Company and Executive (the “Employment Agreement”).
     1.  Waiver and Release. Subject to the last sentence of the first paragraph
of this Section 1, Executive, on his own behalf and on behalf of his heirs,
executors, administrators, attorneys and assigns, hereby unconditionally and
irrevocably releases, waives and forever discharges the Company and each of its
affiliates, parents, successors, predecessors, and the subsidiaries, directors,
owners, members, shareholders, officers, agents, and employees of the Company
and its affiliates, parents, successors, predecessors, and subsidiaries
(collectively, all of the foregoing are referred to as the “Employer”), from any
and all causes of action, claims and damages, including attorneys’ fees, whether
known or unknown, foreseen or unforeseen, presently asserted or otherwise
arising through the date of his signing of this Release, concerning his
employment or separation from employment. Subject to the last sentence of the
first paragraph of this Section 1, this Release includes, but is not limited to,
any payments, benefits or damages arising under any federal law (including, but
not limited to, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Employee Retirement Income Security Act of
1974, the Americans with Disabilities Act, Executive Order 11246, the Family and
Medical Leave Act, and the Worker Adjustment and Retraining Notification Act,
each as amended); any claim arising under any state or local laws, ordinances or
regulations (including, but not limited to, any state or local laws, ordinances
or regulations requiring that advance notice be given of certain workforce
reductions); and any claim arising under any common law principle or public
policy, including, but not limited to, all suits in tort or contract, such as
wrongful termination, defamation, emotional distress, invasion of privacy or
loss of consortium. Notwithstanding any other provision of this Release to the
contrary, this Release does not encompass, and Executive does not release, waive
or discharge, the obligations of the Company (a) to make the payments and
provide the other benefits contemplated by the Employment Agreement, or
(b) under any restricted stock agreement, option agreement or other agreement
pertaining to Executive’s equity ownership, or (c) under any indemnification or
similar agreement with Executive.
     Executive understands that by signing this Release, he is not waiving any
claims or administrative charges which cannot be waived by law. He is waiving,
however, any right to monetary recovery or individual relief should any federal,
state or local agency (including the Equal Employment Opportunity Commission)
pursue any claim on his behalf arising out of or related to his employment with
and/or separation from employment with the Company.
     Executive further agrees without any reservation whatsoever, never to sue
the Employer or become a party to a lawsuit on the basis of any and all claims
of any type lawfully and validly released in this Release.
     2.  Acknowledgments. Executive is signing this Release knowingly and
voluntarily. He acknowledges that:
          (a)  He is hereby advised in writing to consult an attorney before
signing this Release;
          (b)  He has relied solely on his own judgment and/or that of his
attorney regarding the consideration for and the terms of this Release and is
signing this Release knowingly and voluntarily of his own free will;

 



--------------------------------------------------------------------------------



 



          (c)  He is not entitled to the Severance Payment unless he agrees to
and honors the terms of this Release;
          (d)  He has been given at least twenty-one (21) calendar days to
consider this Release, or he expressly waives his right to have at least
twenty-one (21) days to consider this Release;
          (e)  He may revoke this Release within seven (7) calendar days after
signing it by submitting a written notice of revocation to the Employer. He
further understands that this Release is not effective or enforceable until
after the seven (7) day period of revocation has expired without revocation, and
that if he revokes this Release within the seven (7) day revocation period, he
shall not receive the Severance Payment;
          (f)  He has read and understands the Release and further understands
that, subject to the limitations contained herein, it includes a general release
of any and all known and unknown, foreseen or unforeseen claims presently
asserted or otherwise arising through the date of his signing of this Release
that he may have against the Employer; and
          (g)  No statements made or conduct by the Employer has in any way
coerced or unduly influenced him or her to execute this Release.
     3.  No Admission of Liability. This Release does not constitute an
admission of liability or wrongdoing on the part of the Employer, the Employer
does not admit there has been any wrongdoing whatsoever against Executive, and
the Employer expressly denies that any wrongdoing has occurred.
     4.  Entire Agreement. There are no other agreements of any nature between
the Employer and Executive with respect to the matters discussed in this
Release, except as expressly stated herein, and in signing this Release,
Executive is not relying on any agreements or representations, except those
expressly contained in this Release.
     5.  Execution. It is not necessary that the Employer sign this Release
following Executive’s full and complete execution of it for it to become fully
effective and enforceable.
     6.  Severability. If any provision of this Release is found, held or deemed
by a court of competent jurisdiction to be void, unlawful or unenforceable under
any applicable statute or controlling law, the remainder of this Release shall
continue in full force and effect.
     7.  Governing Law. This Release shall be governed by and construed in
accordance with the laws of the District of Columbia (other than its choice of
laws rules).
     8.  Headings. Section and subsection headings contained in this Release are
inserted for the convenience of reference only. Section and subsection headings
shall not be deemed to be a part of this Release for any purpose, and they shall
not in any way define or affect the meaning, construction or scope of any of the
provisions hereof.
[Remainder of page intentionally left blank.]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of
the day and year first herein above written.

       
 
   
 
  Frank J. Williams

3